Broyles, C. J.
1. Renal statutes must be strictly construed. Section 319 of the Renal Code of 1910, making it an offense for any person convicted of a misdemeanor to escape from a chain-gang or other place of imprisonment, refers only to persons convicted in State courts and not to those convicted in the Federal courts who may be imprisoned, under the authority of United States officials, in State jails. This is true notwithstanding the provision of section 1152 of the Penal Code of 1910 that if the keeper of a county jail receive as a prisoner a person convicted in a 'Federal court “it shall be under like penalties and sub- . ject to'the same action as in the case of prisoners committed under the authority of the State.” Section 1152 was codified from the act of the General Assembly approved November 12, 1889 (Ga. L. 1889, p. 47), and the last clause thereof refers solely to the duties and responsibilities of the keeper of a county jail in safely keeping and humanely treating such United States prisoners as may be received by him.
2. Under the above-stated rulings and the facts in the instant case the court erred in overruling the general demurrer to the accusation.

Judgment reversed.


Luke and Bloodworth, JJ., concur.